Case 4:20-cv-05640-YGR Document 403-11 Filed 04/07/21 Page 1 of 3




          EXHIBIT K
       Case 4:20-cv-05640-YGR Document 403-11 Filed 04/07/21 Page 2 of 3
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




         Errata to the Expert Rebuttal Report of Michael I. Cragg, Ph.D.

             Epic Games, Inc., v. Apple, Inc., Case No.: 4:20-CV-05640-YGR-TSH

                                     March 30, 2021

Paragraph/Figure              From                             To

¶37                           “This analysis examines          “This analysis examines
                              consumers’ playtime and          consumers’ playtime when
                              expenditures when they           they acquire another device,
                              acquire another device,          properly controlling for other
                              properly controlling for other   potentially confounding
                              potentially confounding          variables."
                              variables.”

¶80                           “To illustrate differences in    “To illustrate differences in
                              business models and revenue      business models and revenue
                              streams across these three       streams across these three
                              platforms, Figure 3 shows the    platforms, Figure 4 shows the
                              revenue breakdown and the        revenue breakdown and the
                              total revenue for the            total revenue for the
                              Console, Mobile and PC video     Console, Mobile and PC video
                              game segments in the U.S. in     game segments in the U.S. in
                              2020.”                           2020.”

¶157                          “Figure 14 shows the             “Figure 14 shows the
                              effective commission rate on     effective commission rate on
                              all game transactions in the     all transactions in the App
                              App Store. Thus, this figure     Store. Thus, this figure
                              shows Apple’s total revenue      shows Apple’s total revenue
                              as a percent of game app         as a percent of app
                              transaction revenue from all     transaction revenue from all
                              sources in the App Store,        sources in the App Store,
                              including revenues from paid     including revenues from paid
                              downloads, IAP, and              downloads, IAP, and
                              subscriptions.”                  subscriptions.”
       Case 4:20-cv-05640-YGR Document 403-11 Filed 04/07/21 Page 3 of 3
                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY




 Figure 8                       Figure as it appears in March   Figure as it appears in the file
                                15, 2021 rebuttal expert        “Figure 8.xlsx” produced on
                                report.                         March 17, 2021.




––––––––––––––––––
Michael I. Cragg, Ph.D.
March 30, 2021
